Exhibit 10.7 Case: 1:10-cv-06347 Document #: 65-3 Filed: 05/10/11 Page 1 of 1 PageID #:491 Technology Transfer Division P.O. Box 1663, Mail Stop C334 Los Alamos, New Mexico 87545 Date: April 25, 2006 (505) 665-9090/ Fax(505) 665-6127 / Email TT-CMT@lanl,gov Caldera Pharmaceuticals, Inc, Attn: Benjamin P. Warner 903 Tewa Loop Los Alamos, NM 87544-0000 RE:TT Agreement No. 04-C01572.0 Los Alamos National Security, L.L.C. ("LANS") http://www.larislic.com/ was selected by the Department of Energy and the National Nuclear Security Administration for a new contract to manage and operate Los Alamos National Laboratory. LANS is scheduled to assume management of the Laboratory on June 1, 2006. In accordance with the general "Assignment" provision clause in your agreement or license, you are hereby notified that The Regents of the University of California ("UC") will be assigning the referenced agreement or license to LANS. Other than substituting LANS in place of LTC, the rights and responsibilities of the parties under the agreement or license will remain the same. If you believe that your agreement/license is not assignable or should not be assigned, please contact me immediately. This is a historic transition for the Laboratory, after a history of over 60 years managed by the University of California. Our interactions with industry and other outside partners will continue to be an important part of our national mission under LANS management. We appreciate your role as a valuable commercialization partner. If you have any questions regarding this notice, please contact a member of the Contracts Management Team listed below. Sincerely, /s/ Duncan McBranch Duncan McBranch Division Leader Technology Transfer Division Contracts Management Team Susan Brockway, (505) 665-7677, sbrockway@lanl.gov Debbie Quintana, (505) 665-6704, debquintana@lanl,gov
